ORDER
This matter came before the court on the defendant’s motion to vacate his convictions herein pursuant to this court’s opinion in State v. Simpson, 595 A.2d 803 (1991). Counsel for the defendant and for the State have stipulated to the relief requested by defendant.
Accordingly, the petition for writ of cer-tiorari is granted, the judgments of conviction are quashed, and this case is remanded to the Superior Court for a new trial. The motion for bail pending appeal, as prayed, is denied as moot, and any further request for bail pending a new trial should be presented to a justice of the Superior Court.